Citation Nr: 0117082	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  00-02 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Education Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to 
September 1987.  He died on January [redacted], 1999.  The 
appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  At the time of the veteran's death, he was service 
connected for vestibular neuronitis which was rated as 10 
percent disabling.

3.  The evidence of record is not of such medical complexity 
nor does it present a controversy sufficient to warrant an 
independent medical opinion.

4.  The veteran died on January [redacted], 1999, of an upper 
gastrointestinal bleed treated with blood transfusions 
secondary to gastric esophageal varices and autoimmune type 
cirrhosis.

5.  At the time of the veteran's death, he did not have a 
permanent total service-connected disability.  He did not die 
from a service-connected disability.


CONCLUSIONS OF LAW

1.  Additional expert medical opinion evidence is not 
warranted.  38 U.S.C.A. § 7109 (West 1991).

2.  A service-connected disability was not the principal or 
contributory cause of the veteran's death.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.12 (2000).

3.  The eligibility criteria for dependents' educational 
assistance have not been met.  38 U.S.C.A. § 3501, 3510 (West 
1991); 38 C.F.R. § 3.807 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the appellant in the development of 
these claims under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue 
of the Statement of the Case and Supplemental Statement of 
the Case issued during the pendency of the appeal, the 
appellant and her representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the appellant's claims.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant and it appears that all evidence identified 
has been obtained and associated with the claims folder.  
The appellant was also given the opportunity to appear and 
testify before an RO Hearing Officer and/or a member of the 
Board to advance any and all arguments in favor of her 
claims, but declined to do so.  Furthermore, the Board notes 
that the RO informed the appellant by letter dated in May 
2001 that the provisions of the Veterans Claims Assistance 
Act of 200 had been considered and met.

The evidence of record reveals that the veteran served 
honorably from August 1983 to September 1987, when he 
received a medical discharge due to chronic vertigo of 
undetermined etiology.  During service, the veteran was also 
treated for an irritable bowel syndrome, but there were 
never any findings of liver disease.  In December 1996, the 
veteran was determined to have cirrhosis of the liver as 
well as hepatitis and began regular treatment with a 
gastroenterologist and hepatologist.

Treatment records show that in October 1997, the veteran's 
treating physician opined that the veteran had an underlying 
autoimmune hepatitis that had been present for "many 
years" and had left the veteran with burned-out cirrhosis 
of the liver.  The veteran was hospitalized in December 1998 
due to end stage liver disease and died on January [redacted], 1999.  
The death certificate indicates that the veteran's cause of 
death was an upper gastrointestinal bleed secondary to 
gastric esophageal varices and autoimmune type cirrhosis of 
the liver.  At the time of the veteran's death, he was 
service-connected for vestibular neuronitis, which was rated 
as 10 percent disabling.

Upon request of the appellant, the veteran's treating 
physician reviewed all service medical records and 
subsequent treatment records, including the records of the 
veteran's final illness and the autopsy report.  The 
treating physician opined that the veteran's inservice 
complaints of dizziness had no relation to his subsequent 
liver disease, that the symptoms of an irritable bowel 
syndrome could not be viewed as evidence of a pre-existing 
liver disease, and that the evidence as a whole did not 
support a positive diagnosis of autoimmune hepatitis during 
service.  The physician further opined that although it was 
likely that the veteran had chronic hepatitis secondary to 
autoimmune hepatitis, she could not support any positive 
diagnosis of autoimmune hepatitis during the veteran's 
period of service.  The treating physician noted that an ANA 
test performed in 1985 was a reasonably strong piece of 
evidence against the presence of hepatitis at that time.



The Board notes that the appellant requested that VA obtain 
an independent medical opinion regarding the possible 
inception of hepatitis and/or cirrhosis of the liver during 
service as the appellant averred that the veteran's treating 
physician had recently rendered an opinion that was contrary 
to her prior opinion.  38 U.S.C.A. § 7109 allows for an 
expert medical opinion to be obtained from one or more 
independent medical experts who are not employed by VA when, 
in the judgment of the Board, there is a medical complexity 
or controversy involved in an appeal.

Considering the evidence as outlined above, the Board finds 
that the veteran's treating physician did not render 
contradictory opinions.  She merely clarified and elaborated 
upon a previous opinion.  Because the most recent opinion of 
the veteran's treating physician was based on a review of 
the totality of the veteran's medical records, including 
service medical records all the way through the autopsy 
report, the Board finds the opinion to carry great weight 
and not to leave an unresolved medical complexity or 
controversy.  Therefore, the Board finds that an independent 
medical opinion is not warranted in this matter.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A 
chronic disease listed in 38 C.F.R. § 3.309 will be 
considered to have been incurred in service under certain 
circumstances even though there is no evidence of such 
disease during the period of service if it became manifest 
to a degree of 10 percent or more within one year from the 
date of separation from service.  See 38 C.F.R. § 3.307.  
Cirrhosis of the liver is a chronic disease listed in 
38 C.F.R. § 3.309(a).

When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The death of a veteran is considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse 
to speculation, after a careful analysis has been made of 
all the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 C.F.R. § 3.312.

Given the evidence as outlined above, the Board finds that 
the veteran's service-connected vestibular neuronitis was not 
the principal or a contributory cause of the veteran's death.  
The Board also finds that the veteran's autoimmune hepatitis 
and cirrhosis of the liver were not incurred in or aggravated 
by service nor was cirrhosis of the liver manifest to a 
degree to 10 percent within one year of the veteran's 
separation from service.  Thus, neither disorder is deemed to 
be a service-connected disability.  Specifically, the medical 
evidence strongly supports a finding that the veteran's 
autoimmune hepatitis and cirrhosis began many years after 
discharge from service.  Accordingly, the death of the 
veteran is not considered to have been due to a service-
connected disability, either principally or contributorily, 
and the appellant's claim for service connection for the 
cause of the veteran's death must be denied.

Dependents' educational assistance under 38 U.S.C. Chapter 35 
shall be granted to the child, spouse, or surviving spouse of 
a veteran or serviceperson when the basic eligibility 
requirements are met.  Basic eligibility exists if the 
veteran:  (1) was discharged from service under conditions 
other than dishonorable, or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than ninety days, has been 
listed by the Secretary concerned as missing in action, 
captured in line of duty by a hostile force, or forcibly 
detained or interned in line of duty by a foreign Government 
or power.

Considering the totality of the record, the Board finds that 
the eligibility requirements for dependent's educational 
assistance are not met as the veteran did not have a 
permanent total service-connected disability at the time of 
death nor did he die as a result of service-connected 
disability.  Consequently, the Board finds that the 
application for dependent's educational assistance must be 
denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.

The basic eligibility requirements for dependent's 
educational benefits having not been met, entitlement to said 
benefits is denied.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

